DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0123556), hereinafter Lin, in view of Gu et al. (US 2018/0190364), hereinafter Gu.
	In reference to claim 1, Lin discloses in Fig. 3, a shift register unit (100), comprising:
	an input circuit (120), wherein the input circuit is connected to an input terminal (G) and a first node (Q), and is configured to control a level of the first node in response 
	a first control circuit (140), wherein the first control circuit is connected to the input terminal (Gn), a first scan voltage terminal (VSS), [[a touch enable signal terminal (TP_INT through transistor 151)]] and the first node (Q), and is configured to, under control of the input pulse received at the input terminal and a touch enable signal received at the touch enable signal terminal, connect the first scan voltage terminal (VSS) to the first node (Q) to control the level of the first node (the control circuit 140 determined whether the voltage level of the driving node Q are pull down according to the driving voltage Q(n); second end of transistor 141 of control circuit 140 is connected to voltage source VSS; paragraph [25]; the transistor 151 connected to control circuit connect to the Q node and the gate of the transistor 151 is configured to receive touch enable signal TP_INT and connected to the control circuit 140; paragraph [27]); and
	an output circuit (110), wherein the output circuit is connected to the first node (Q), a clock terminal (CK), and an output terminal (G(n)), and is configured to connect the clock terminal (CK) to the output terminal in response to a potential of the first node, to output a clock signal received by the clock terminal at the output terminal (the first end of the transistor 111 of unit 110 is electronically connected to driving node Q and the second end of the transistor 111 is electronically connected to an output end G for outputting clock signal as scan signal; see paragraph [21]).
	Lin does not disclose the control circuit is connect to the touch enable terminal to control level of the first node. In the same field of endeavor, Gu discloses a control 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to connect the touch enable signal terminal in Lin as taught by Gu to provide signal from the touch control terminal to the first node to control the level of the first node.

	In reference to claim 2, Lin discloses the first control circuit (140) is further connected to the clock terminal (CK) to receive the clock signal, and is configured to, under control of the input pulse received at the input terminal (G(n)), the clock signal received at the clock terminal (CK), and the touch enable signal received at the touch enable signal terminal (TP_INIT), disconnect the first scan voltage terminal from the first node to control the level of the first node (when the driving node Q is in a low voltage level, the transistor 141 is in a cut-off state and the transistors 142 and 143 are turned on to pull down the potential of the output end G and the driving node Q, and reduce the leakage current (paragraph [25]).
	
	In reference to claim 3, Lin discloses a reset circuit (150), wherein the reset circuit is connected to a reset terminal (TP_INT) and the first node (Q), and is configured to reset the first node under control of a reset pulse received by the reset terminal (the first end of the transistor 151 of the reset unit 150 is electrically connected to the driving node Q, the gate end of the transistor 151 is configured to 

	In reference to claim 6, Lin discloses in Fig. 3, the output circuit (11) comprises a third transistor (111), wherein a gate electrode of the third transistor is connected to the first node (Q), a first electrode of the third transistor is connected to the clock terminal (CK) to receive the clock signal, and a second electrode of the third transistor is connected to the output terminal (G); and
	a first capacitor (115), wherein a first electrode of the first capacitor is connected to the first node (Q), and a second electrode of the first capacitor is connected to the output terminal (G).
	Claims 18 and 19 are method claims corresponding to apparatus of claims 1 and 2, and therefore are rejected as the same reason as set forth in those claims.


Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Gu in view of Gu et al. (U.S. Patent No. 9,916,039), hereinafter Gu 093’.
	In reference to claim 4, Lin discloses the input circuit (120) comprises a first transistor and a gate electrode of the first transistor is connected to input terminal (G(n-
	Lin does not disclose a first electrode of the first transistor is connected to the first scan voltage terminal to receive a first scan voltage. In the same field of endeavor, Gu 093’ discloses an input circuit (1) in Fig. 1, comprises a first transistor M1 having a first electrode connect to a scan voltage terminal (VDD) to receive the scan voltage VDD. 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to connect the first electrode to the scan voltage terminal in Lin as taught by Gu 093’ to provide the scan voltage for the input circuit to charge the first node Q of Lin.
	In reference to claim 5, Gu discloses the reset circuit (2) in Fig. 1, comprises 
a second transistor (M2), wherein a gate electrode of the second transistor is connected to the reset terminal (Reset) to receive the reset pulse, a first electrode of the second transistor is connected to the first node (node to input circuit 1), and a second electrode of the second transistor is connected to a second scan voltage terminal (VSS) to receive a second scan voltage.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Gu in view of Zhang et al. (US 2017/0010731), hereinafter Zhang	In reference to claim 14, Lin discloses the gate driver includes shift register units, shift register circuits (paragraph [3]).
	 Lin does not discloses the shift register circuits are cascaded; and 

	an output terminal of an (n)-th shift register units  in the N shift register units is connected to a reset terminal of an (n-1)-th shift register unit in the N shift register units, and N is an integer greater than or equal to 2, m is an integer and 1.
	In the same field of endeavor, Zhang discloses in Fig. 4, as shift register circuits are cascaded and  an output terminal (output 1) of an (m)-th shift register unit (the first shift register circuit in Fig. 1 with first output 1) in the N shift register units is connected to an input terminal (input) of an (m+1)-th shift register unit (second shift register circuit with output 2) in the N shift register units; 
	an output terminal of an (n)-th shift register units in the N shift register units (second shift register with output 2) is connected to a reset terminal  (reset) of an (n-1)- shift register unit (first register unit with output 1) in the N shift register units, and N is an integer greater than or equal to 2, m is an integer and 1 (see paragraphs [30-31]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the input connection and output connection in the shift register in Lin as taught by Zhang to avoid the defect of insufficient charging rate of row of pixels while ensuring touch control scanning of high report rate, which improves dark or bright line defects significantly and increases the display quality (paragraph [34]). 


Allowable Subject Matter
Claims 7-13, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
With respect to claims 7,
The shift register unit according to 6c[aim 2, wherein the first control circuit comprises:
a fifth transistor, comprising a first gate electrode and a second gate electrode, wherein the first gate electrode of the fifth transistor is connected to the input terminal to receive the input pulse, the second gate electrode of the fifth transistor is connected to the clock terminal to receive the clock signal, a first electrode of the fifth transistor is connected to the touch enable signal terminal to receive the touch enable signal, and a second electrode of the fifth transistor is connected to a second node;
a sixth transistor, wherein a gate electrode of the sixth transistor is connected to the second node, a first electrode of the sixth transistor is connected to the first scan voltage terminal to receive a first scan voltage, and a second electrode of the sixth transistor is connected to the first node; and
a second capacitor, wherein a first electrode of the second capacitor is connected to the first node, and a second electrode of the second capacitor is grounded; or,
the first control circuit comprises:

a twelfth transistor, wherein a gate electrode of the twelfth transistor is connected to the clock terminal to receive the clock signal, a first electrode of the twelfth transistor is connected to the touch enable signal terminal to receive the touch enable signal, and a second electrode of the twelfth transistor is connected to the second node;
a sixth transistor, wherein a gate electrode of the sixth transistor is connected to the second node, a first electrode of the sixth transistor is connected to the first scan voltage terminal to receive a first scan voltage, and a second electrode of the sixth transistor is connected to the first node; and
a second capacitor, wherein a first electrode of the second capacitor is connected to the first node, and a second electrode of the second capacitor is grounded.

With respect to claims 8-13,
a second control circuit, wherein the second control circuit is connected to the first node, a third node, and a fourth node, and is configured to control a level of the third node in response to the level of the first node and a level of the fourth node.



With respect to claims 15-17,
a first scan voltage line, configured to transmit a first scan voltage; a second scan voltage line, configured to transmit a second scan voltage; a touch enable signal line, configured to transmit a touch enable signal; a first clock line, configured to transmit a first clock signal;
a second clock line, configured to transmit a second clock signal, wherein a phase of the first clock signal and a phase of the second clock signal are opposite; and the gate driver according to claim 14,
wherein respective first scan voltage terminals of the N shift register units are connected to the first scan voltage line to receive the first scan voltage,
respective second scan voltage terminals of the N shift register units are connected to the second scan voltage line to receive the second scan voltage,
respective touch enable signal terminals of the N shift register units are connected to the touch enable signal line to receive the touch enable signal,
a clock terminal of a (2k-l)-th shift register unit in the N shift register units is connected to the first clock line to receive the first clock signal, and a clock terminal of a (2k)-th shift register unit in the N shift register units is connected to the second clock line to receive the second clock signal line,
wherein k is a positive integer and 2k.
In reference to claim 20,
 wherein the clock signal has a duty cycle of 50%, the input pulse has a pulse width, which is equal to half of a period of the clock signal, and is synchronized with a duration of an invalid potential of the clock signal, and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al. (U.S. Patent No. 10,115,335) discloses a shift register circuit in Fig. 1 comprise input module (120), first control module (150), second control module (140) output module (110) that connect to the PD-CN node and PU node..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 




/DUC Q DINH/           Primary Examiner, 
Art Unit 2692